Title: To Alexander Hamilton from Tench Coxe, 18 December 1793
From: Coxe, Tench
To: Hamilton, Alexander



T: D:R: O: December the 18. 1793
Sir

I have the honor to enclose for the purpose of submission to the President another contract for the Stakeage of News River in lieu of that which was annulled on account of the unexplained increase of the consideration money 125 dolls by the Presidents disapprobation of the 26th of August last. This contract it will be perceived is for less than three fifths of that sum and it is above one third lower than that for the Current year.
I have the honor to be with great respect Sr. Yr. most Obedt. Servt

Tench CoxeCommissr of the Revenue
The Secy of the Treasury

